VICKERY, J.
Epitomized Opinion
Santone was charged with raping a girl forcibly and against her will and also of being over the age of 18 years, and having carnal intercourse with a girl under 16 years, with her consent. At the trial it was proved that Santone was under 18. The jury returned a verdict finding Santone guilty of rape forcibly and against her will. The evidence disclosed that Santone and four others took this girl out in an automobile and had intercourse with her without any resistance on her part. Later she went to a road house with Santone and two others and had intercourse with two of the three. She did not complain until she was caught cohabiting some time later with another man. In reversing the judgment the Court of Appeals held:
1. There is nothing in the evidence to show that this intercourse was forcible and against her will. The record is replete with evidence that she consented and was perfectly willing that these outrages should be committed upon her. We suggest that this matter be taken before the Juvenile Court and this boy be prosecuted for contributing to the delinquency of a young girl.